Bridge, J.
(dissenting) — The majority has determined that it is constitutionally permissible for the Washington State Department of Corrections (Department) to enter into contracts with private businesses to employ prisoners in the production of goods and services for sale in the public and private sectors. Because I disagree with the majority’s assertion that our constitution was meant only to prevent the abuses of the “contract system of labor”15 rather than all contracts for prison labor between the State and private employers, I respectfully dissent.
Article II, section 29 of the Washington State Constitution provides that “the labor of convicts of this state shall not be let out by contract to any person, copartnership, company or corporation, and the legislature shall by law provide for the working of convicts for the benefit of the state.” It took nearly 70 years after the framers adopted *429this section for the legislature to issue a mandate to the Department to develop inmate work programs. See RCW 72.64.010.16 Then in 1981,17 the legislature enacted the Corrections Reform Act of 1981, chapter 72.09 RCW, providing for five classes of prison labor. See former RCW 72.09.100 (1981). The first class of prison labor in RCW 72.09.100, Class I: Free Venture Industries, permits inmate work programs that are operated and managed by private profit or nonprofit entities other than the Department.18 RCW 72.09.100(1).
It seems obvious that RCW 72.09.100(1) is unconstitutional because it directly conflicts with the plain language of article II, section 29 of the Washington State Constitution. The historical context of article II, section 29—includ-ing the debates at the Washington Constitutional Convention of 1889, the populist and labor movements, and the prison work programs implemented immediately preceding *430Washington’s convention—supports this conclusion. In addition, decisions construing similar constitutional provisions from California and Illinois are persuasive and consistent with this interpretation.
I
CLASS I: FREE VENTURE INDUSTRIES
Pursuant to the authorizing legislation, the Department created a program of inmate labor called “private sector partnerships.” See Clerk’s Papers (CP) at 22-30. The Department enticed employers with the promise of lower overhead costs and a motivated and readily available work force. Id. The Department’s promotional materials presented the allure of a higher profit margin, stating:
By employing highly motivated workers and lowering your overhead rate by operating within an institution, you make money. If you don’t have your own manufacturing plant or are unhappy with an out-of-state or offshore supplier, you can lower your procurement costs and get better service by contracting with Correctional Industries.
CP at 23. Businesses were told that they could save the costs of health insurance and other employment-related benefits, and could potentially receive bid preferences on state contracts. CP at 24. The Department, meanwhile, would also benefit because inmates would obtain training and skills that could help them become an integral part of society when released from confinement. Further, employment would potentially encourage a work ethic among inmates. The inmate workers would also pay taxes on their earnings, and wage deductions would be available to compensate victims and/or provide child support payments.
Consistent with its promotion, the Department entered into a contract with Jet Holdings, Ltd., d/b/a MicroJet (MicroJet) that allows MicroJet to use prison labor from the Monroe Corrections Center in its water jet cutting busi*431ness.19 CP at 5-16, 18. In addition to providing access to prison labor, the contract allows MicroJet to use more than 11,000 square feet of industrial space at the correctional facility rent-free. Many utilities are provided to MicroJet free of charge or at discounted rates. The Department also agreed to provide security and a security orientation session. Under the terms of the agreement, the Department refers prison inmates to MicroJet. MicroJet interviews and hires the inmates, and then pays their wages to the Department as trustee for the inmate-workers. Clearly, under Class I: Free Venture Industries, inmates are being “let out by contract” to a private company in contravention of the Washington State Constitution.
II
AETICLE II, SECTION 29
After the first day of January eighteen hundred and ninety the labor of convicts of this state shall not be let out by contract to any person, copartnership, company or corporation, and the legislature shall by law provide for the working of convicts for the benefit of the state.
Const, art. II, § 29.
A. Plain Language: When interpreting constitutional provisions, we look first to the plain language of the text and will accord it its reasonable interpretation. Anderson v. Chapman, 86 Wn.2d 189, 191, 543 P.2d 229 (1975) (citing State ex rel. Evans v. Bhd. of Friends, 41 Wn.2d 133, 247 P.2d 787 (1952)). If the text is clear, then no construction or interpretation is necessary. Id. The words of the text will be given their common and ordinary meaning, as determined at the time they were drafted. State ex rel. O’Connell v. Slavin, 75 Wn.2d 554, 557, 452 P.2d 943 (1969) (citing State ex rel. Albright v. City of Spokane, 64 Wn.2d 767, 394 P.2d 231 (1964)). This court may also examine the historical context of the constitutional provision for guidance. See *432Yelle v. Bishop, 55 Wn.2d 286, 291, 347 P.2d 1081 (1959) (“In determining the meaning of a constitutional provision, the intent of the framers, and the history of events and proceedings contemporaneous with its adoption may properly be considered.”).
A bifurcation of section 29 reveals its intended purpose and scope. The first clause of section 29 provides, “[a]fter the first day of January eighteen hundred and ninety the labor of convicts of this state shall not be let out by contract to any person, copartnership, company or corporation.” Const, art. II, § 29. A dictionary published in the same year as the adoption of Washington’s constitution provides as its first entry that “let” means “[t]o permit or allow . . . grant or afford liberty.” 3 The Century Dictionary 3418 (1889). “[A]ny person, copartnership, company or corporation” means any private, nongovernmental entity. Thus, a plain reading of this first section provides that the Department cannot “permit or allow” a private entity to contract for convict labor.
The second section modifies the first. It states, “and the legislature shall by law provide for the working of convicts for the benefit of the state.” Const, art. II, § 29. According to this language, the legislature may, and is in fact required to, provide work for convicts. However, the convict labor is intended “for the benefit of the state” rather than for the benefit of any “person, copartnership, company or corporation.” The two sections, read together, then, indicate that labor for the benefit of the State is mandated, while labor for the benefit of a private enterprise is prohibited.
The majority, on the other hand, asserts that in 1889 the ordinary meaning of “let out by contract” referred solely to the “contract system of labor.” The “contract system of labor” was a type of prison labor program that existed in most Northern states by the end of the 1870s under which the State entered into an agreement with a private entity for the labor of the convicts, which was performed within or near the prison. William J. Farrell, Prisons, Work and Punishment 28 (1994); James J. Misrahi, Note, Factories *433with Fences: An Analysis of the Prison Industry Enhancement Certification Program in Historical Perspective, 33 Am. Crim. L. Rev. 411, 415 (1996). The convicts employed under the contract system were compelled to work, frequently with no safety precautions, which led to numerous accidents. Farrell, supra, at 95. There were also frequent allegations of corruption and bribery. Id. at 92.
Although the majority maintains that inmates were treated with extreme cruelty under the contract system, the sources relied upon actually discuss the brutality that existed under the lease system rather than the contract system. See majority at 406 (citing David M. Oshinsky, “Worse Than Slavery” Parchman Farm and the Ordeal of Jim Crow Justice (1996) (discussing the history of the lease system in Mississippi) and State ex rel. Greaves v. Henry, 87 Miss. 125, 40 So. 152, 162 (1906) (Whitfield, C.J., dissenting) (discussing the evils that occurred in the past under the lease system)). The lease system, which existed primarily in the South, was different from the contract system in that the convicts were under the complete control of the private lessees. Misrahi, supra, at 416. Under the lease system, “inmates were subject to unspeakable brutality.” Stephen P. Garvey, Freeing Prisoners’ Labor, 50 Stan. L. Rev. 339, 357 (1998). The contract system was different, however, as the “treatment of so-called free workers was not very different from that of inmate workers.” Misrahi, supra, at 416. Thus, the contract and lease systems were distinct, and the horrors of one cannot necessarily be attributed to the other.
The majority maintains that the framers of our constitution sought to prevent the inhumane, corrupt, and involuntary nature of the contract system of convict labor by drafting article II, section 29. However, the majority contends that the framers did not intend to prevent all contracts between the State and private entities for the labor of prisoners. Section 29 makes no mention of restricting convict labor to that which is voluntary nor does it specifically state that the “contract system of labor” was thereby *434abolished. Furthermore, the second clause of section 29, which provides that the State must benefit, indicates that what was being forbidden was broader than simply the “contract system of labor.”
B. Historical Context: The plain language interpretation of section 29 is further supported by the historical context surrounding the Washington Constitutional Convention of 1889. This court has stated that “[i]n determining the meaning of a constitutional provision, the intent of the framers, and the history of events and proceedings contemporaneous with its adoption may properly be considered.” Yelle, 55 Wn.2d at 291.
It was competition with free labor, rather than the cruelty of the system as the majority asserts, that led to the eradication of private sector involvement in convict labor in the late nineteenth century. “The long-term and sustained efforts of free laborers and manufacturers, rather than the concerns of convict exploitation, led to the eventual abolition of private sector involvement in prison industry.” Misrahi, supra, at 417; see also Garvey, supra, at 342 (“Prison labor disappeared primarily because organized labor unions and business organizations wanted to eliminate the competition.”). Commenting on the push to end convict leasing in Mississippi, one author states that its termination was not pursued on “humanitarian grounds.” Oshinsky, supra, at 52. Rather, small farmers wanted reform because “the forced labor of black prisoners had enriched a clique of arrogant planters and businessmen at the expense of everyone else. It had provided an unfair advantage to the people who deserved and needed it least.” Id. A book on prisons published just three years before the adoption of our constitution states: “[T]he objection to convict labor, as now managed in most prisons, is that it is contracted out at such figures that the honest free laborers are reduced to starvation in the necessary competition which ensues . . . .” John P. Altgeld, Our Penal Machinery and Its Victims 111 (1886). Clearly, concern over competition with free labor was the prevailing rationale at the time for *435prohibiting contracts with private industry for the labor of convicts.
Again, while the majority asserts that the delegates to Washington’s constitutional convention were primarily concerned with “the extensive reputation for brutality, corruption, and ineffectiveness that the contract system of convict labor had in the Washington Territory and throughout the country,” majority at 417, there is substantial evidence that a major concern at the convention was competition with free labor. First, at the convention, President John Hoyt presented a petition from the local labor union requesting that the following provision be included in the constitution: “Convict labor shall not be employed in competition with free labor.” Suggestions from Tacoma, The Tacoma Daily Ledger, July 18, 1889, at 4. Hoyt shared this request only weeks before the committee debated article II, section 29. Thus, the competition that convict labor would create with the private sector was undoubtedly in the forefront of the committee members’ minds as they entered the debate for the convict labor provision.
The majority maintains that because this provision was not actually adopted, we cannot “give article II, section 29 the precise meaning the framers refused to adopt.” Majority at 419. However, it is not surprising that the delegates rejected this provision in favor of the one actually adopted. Had the delegates adopted such a blanket prohibition, all prison labor would have been prohibited, as even state-run prison industries compete indirectly with free labor industries. See Farrell, supra, at 30 (stating that when the State employs convict labor to manufacture goods for its own use, there is indirect competition with free labor). Thus, it is likely that the delegates rejected this provision because they wished to preserve the legislature’s right to provide work for convicts “for the benefit of the state,” rather than because they were not concerned about competition with free labor. Article II, section 29 represents a compromise between preventing competition and allowing convicts to work for the State’s benefit, despite the resulting indirect competition.
*436Further evidence that competition was on the delegates’ minds comes from an August 10, 1889, article in The Tacoma Daily Ledger, which carried the headline, “Delegates Oppose Leasing the Services of Criminals to Corporations.” Ledger, supra, Aug. 10, 1889, at 4. The article revealed the discomfort of some of the delegates with allowing convict labor to be utilized by private entities, while suggesting their relative support for using convict labor for public works. Referring to the committee members involved in the debate, the article stated, “Mr. Weir was opposed to leasing convict labor, or to bringing pauper labor in competition with honest workingmen.” Id.; see also The Journal of the Washington State Constitutional Convention 1889, at 545 (Beverly Paulik Rosenow ed., 1999). T.M. Reed, another committee member, “thought convict labor was demoralizing to the laboring classes.” Ledger, supra, Aug. 10, 1889, at 4. In addition, “Mr. Prosser was also opposed to using convict labor.” Id. Mr. Buchanan, meanwhile, “thought the convicts should be used on public works, and so did Mr. Lindsley.” Id. Therefore, there was clearly a concern among the delegates about the issues of competition with free labor and the use of convict labor for nonpublic works.20 At the end of the debate, both sections of the provision remained: one forbidding convict labor for private entities and the other mandating the use of convict labor for the benefit of the State.
In the years preceding the convention, the political life of our emerging state was dominated by the populist movement, which strongly influenced Washington’s constitution. Hugh Spitzer, Washington Constitution’s Suspicion of Big Business is Built-in, Seattle Post-Intelligencer, Nov. 19, 1997, at A15. Although Washington’s Populist Party was not formalized until 1891, support for populist philosophies was strong throughout the 1880s. Robert F. Utter & Hugh D. Spitzer, The Washington State Constitution: A Reference *437Guide 11 (2002). By 1889, “a wave of populism lapped against the shores of Olympia as the constitution was drafted.” Southcenter Joint Venture v. Nat'l Democratic Policy Comm., 113 Wn.2d 413, 445, 780 P.2d 1282 (1989) (Utter, J., concurring).
Populism sprang primarily from agrarian roots and emphasized a philosophy of protection for small businesses and the working citizen. Id. Central among the populist ideals was the protection of the individual from unfair advantages created by coalitions between big government and politically connected big businesses. See generally James M. Dolliver, Condemnation, Credit, and Corporations in Washington: 100 Years of Judicial Decisions—Have the Framers’ Views Been Followed?, 12 U. Puget Sound L. Rev. 163 (1989). “The populists wished to protect personal, political, and economic rights from both the government and [big] corporations, and they strove to place strict limitations on the powers of both.” Robert F. Utter, Freedom and Diversity in a Federal System: Perspectives on State Constitutions and the Washington Declaration of Rights, 7 U. Puget Sound L. Rev. 491, 519 (1984). To achieve this, the populists strove to erect a “fire wall between the public and private sectors.” Hugh Spitzer, Washington’s Constitution and How It Affects Us, Seattle Post-Intelligencer, Nov. 16, 1997, at El. It was with this mindset that the framers drafted article II, section 29. Robert F. Utter, The Right to Speak, Write, and Publish Freely: State Constitutional Protection Against Private Abridgment, 8 U. Puget Sound L. Rev. 157, 178 (1985).
As the focus of convict labor programs shifted from reformatory to economic, labor interests also exerted a powerful influence on the creation and amendment of State convict labor provisions. Farrell, supra, at 98-99. The 1880s in Washington was a time of serious social upheaval, including labor unrest, as the railroad expansion led to rapid urbanization and a population explosion. Utter & Spitzer, supra, at 11. After the railroad’s completion, wide scale unemployment generated additional tensions. Mary *438W. Avery, History and Government of the State of Washington 197 (1961). As a result, the Knights of Labor gained considerable local popular support, and its People’s Party won the Seattle mayoral election in 1886. Id. at 196. Serious clashes between private armies hired by mine owners and the mineworkers in the Cascade coal fields in the late 1880s ensured that labor issues influenced the debate at the constitutional convention. Carlos A. Schwantes, Radical Heritage: Labor, Socialism, and Reform in Washington and British Columbia, 1885-1917, at 32 (1979). Two members of the convention directly represented labor: Matt J. M’Elroy, a logger, and William L. Newton, a coal miner. Id. One historian credits the two prolabor provisions—article 2, section 29 and article 1, section 24 (forbidding corporations from employing armed bodies of men)— directly to the labor influence on the delegates. Id.
Labor movement objections to convict labor existed at the national level as well. Although prison labor was heavily utilized throughout the nineteenth century, labor and business interests began to lobby against it in the 1880s and 1890s, claiming that “prison workers and the businesses that employed them had unfair advantages.” Brian Hauck, Prison Labor, 37 Harv. J. on Legis. 279, 281 (2000) (referencing Prison Industry Enhancement Certification Program Guidelines, 64 Fed. Reg. at 17,001); see also Farrell, supra, at 98. Industry and an increasingly organized labor movement began to object to the sale of prison goods in the free market. Farrell, supra, at 98. At its first convention, the National Labor Union, a precursor to the Knights of Labor, advocated for convict labor “ ‘which will least conflict with honest industry outside the prisons.’ ” Id. During the mid-1880s and 1890s, the contract system of convict labor was abolished in several northern states. Id.; see also Blake McKelvey, The Prison Labor Problem: 1875-1900, 25 J. Crim. L. & Criminology 254, 258 (1934). Thus, by the time the Washington State Constitutional Convention convened, the main function of prison labor had become economic and convict labor had become increasingly controversial, since it *439began to threaten both free laborers and manufacturers. Farrell, supra, at 98.
That the founders of our fledgling State were mindful of preventing competition with existing industry and free labor is also evident from the prison work programs implemented after the territorial government regained custody of its prisoners from private contractors immediately preceding the constitutional convention. The Washington Territory originally housed its prisoners in county jails. State Prison: A History of Adult Corrections in Washington, Perspective, Spring-Summer 1966, at 5 (hereinafter State Prison). However, the legislature soon recognized the need to provide a central facility and entered into a contract with William Billings, the sheriff of Thurston County, to take custody of all the convicts in one location. Id. at 6. Billings agreed to build a territorial prison in exchange for a maintenance allowance for each convict and the right to use their labor. Id. Under Billings’ supervision, the convicts worked at logging, coal mining, and barrel-making. Id. at 7. This system proved to be quite profitable for Billings and his associates. Id. After 13 years, however, the government decided to abandon this “free enterprise” prison system and take over the supervision of prisoners itself. Id. The territorial government then built a new penitentiary in Walla Walla to be managed by the State. Id.; see also Messages of the Governors of the Territory of Washington to the Legislative Assembly, 1854-1889, at 250 (Charles M. Gates ed., 1940).
After the territorial government took over the care of its prisoners, prison officials continued to recognize the need for providing work for the convicts while also striving to prevent competition with free labor. Seeking to fulfill the goals of reducing idleness and assisting the prison financially, the prisoners at the Walla Walla penitentiary were first put to work making bricks. State Prison, supra, at 11. The commissioners later recommended expanding the prison’s existing brickmaking enterprise because, among other reasons, “no industry or institution would be materially *440injured thereby.” The Walla Walla Prison: The Commissioners’ Report to the Governor, The Tacoma Daily Ledger, Nov. 27, 1889, at 2 (hereinafter Commissioners’ Report). The prison also built a jute mill for the manufacture of burlap wheat bags upon the recommendation of the penitentiary’s superintendent. Id. An 1887 report to the territorial governor by the superintendent discussed the need to provide work for the convicts in his care and suggested burlap bag manufacturing as an ideal industry because it “would in no [sic] come in compettiion [sic] with any local enterprise.” Washington State Penitentiary, Superintendent’s Report to the Governor and Legislative Assembly of Washington Territory 8 (Supp. 1887). Furthermore, a letter from the commissioners of the Walla Walla penitentiary states that “we at once took into consideration the best means of employing the convicts to the benefit of the penitentiary, and at the same time not injure local industries.” Commissioners’ Report, supra, at 1. Thus, although territorial government officials recognized the need to provide some sort of work for convicts, they were also hesitant about providing any sort of work that might compete directly with free labor.
This examination of the historical period surrounding Washington’s constitutional convention demonstrates that at both the State and national levels, competition with free labor was a prevailing concern.
C. Other States’ Interpretations of Similar Constitutional Provisions: Because Washington courts have not previously interpreted article II, section 29,21 it is appropriate to turn to other states with similar constitutional provisions for guidance. See Waremart, Inc. v. Progressive Campaigns, Inc., 139 Wn.2d 623, 638-39, 989 P.2d 524 (1999); see also *441Biggs v. Dep’t of Ret. Sys., 28 Wn. App. 257, 259, 622 P.2d 1301 (1981).
(1) California: The California State Constitution provides that: “ ‘The labor of convicts shall not be let out by contract to any person, copartnership, company or corporation, and the Legislature shall, by law, provide for the working of convicts for the benefit of the State.’ ” Pitts v. Reagan, 14 Cal. App. 3d 112, 115, 92 Cal. Rptr. 27 (1971) (quoting Cal. Const, art. X, § 1 (formerly art. X, § 6, repealed I960)). That California’s provision is nearly identical to Washington’s article II, section 29 is not surprising.22 California’s constitutional convention was held only a decade prior to Washington’s, in a similar political climate where a strikingly similar debate arose. See Pitts, 14 Cal. App. 3d at 118. For example, when a motion was made to strike the language, “ ‘The labor of convicts shall not be let out by contract to any person, copartnership, company or corporation,’ ” several representatives spoke in favor of its retention. Id. at 118. Comments such as the following were stated in favor of keeping the section: “ ‘It is a burden upon free laborers for the State to contract the labor of these prisoners’ “ ‘a very great evil is that it brings this prison labor in competition with free white labor’ and “ ‘[t]he interests of the laboring classes are directly in conflict with the interest of those who employ contract labor.’ ” Id. at 118-19 (quoting Delegates Condon, Freud, and Beerstecher). The comments from Washington delegates echoed these sentiments only 10 years later.23 California’s interpretation of its article X, section 1 is therefore instructive when interpreting our article II, section 29.
In Pitts, the California court of appeals interpreted the convict labor clause in its constitution in light of an “Emergency Harvest Program,” under which convict labor was *442used for harvesting privately owned crops during periods of alleged labor shortages. 14 Cal. App. 3d at 114-15. In light of California’s constitutional provision, the court of appeal held that the use of convict labor was prohibited in the case before it. The court concluded, “[T]he instant language of article X, section 1, is intended in the broader sense—that the state may not let out convict labor by contract to private employers regardless of whether the state or the convicts or both receive the attendant consideration.” Id. at 117-18. It did not matter to the court whether the convicts consented or that they were paid “going wages.” Id. at 118. Rather, the court was concerned with the competition with the private sector that the use of convict labor presented, stating:
Little imagination is required to visualize the effects of convicts in this manner competing in the state’s labor market. And there would seem little doubt that the terse words of article X, section 1, “The labor of convicts shall not be let out by contract” to private persons were not intended to allow such a practice.
Id. at 118.
The majority argues that the Pitts court invalidated the labor program at issue because there were no contracts between the growers and the prisoners, only between the growers and the State. Although the Pitts court noted that “[t]here were no individual contracts between the growers and the prisoners,” id. at 116, there is no indication that this was the basis for its holding. Furthermore, the majority implies that because the Pitts court stated that a “convict may himself sell or hire out his services to a private person,” id. at 117, the court would have validated our Class I industries. However, this ignores the critical distinction recognized by the Pitts court, which was that there was a contract between the State and private entities, just as there is in our Class I industries program. The court defined the issue before it as “whether the state, without profit or consideration to itself, is permitted by article X, section 1, to furnish convict labor to private individuals or organizations under contract or other agreement.” Id. There is no indication in that statement that the court was particularly *443concerned with whether there were contracts between the convicts and the private enterprise.
The facts of Pitts are quite similar to those before us. In both instances, prison labor is being utilized by a private industry by virtue of a contract with the State. Given the closeness in the timing of the adoption of our State’s constitutions and the language of each provision, the California court’s conclusion is persuasive in interpreting our own constitution and in an analysis of the driving concerns behind the respective provisions.24
(2) Illinois: A provision in the Illinois constitution also mirrors our own. Arthur S. Beardsley, Sources of the Washington State Constitution, reprinted in 1987-88 Washington Legislative Manual 376 (1987). Indeed, it is reported that Washington delegates were influenced by the Illinois constitution when modeling our own and when drafting the convict labor section in particular. Bond v. Burrows, 103 Wn.2d 153, 157-58, 690 P.2d 1168 (1984); Journal of the Washington State Constitutional Convention, supra, at 545 n.53 (citing as similar III. Const. 1870 (Amendment of 1886)); Beardsley, supra, at 376.
The fourth amendment to the Illinois State Constitution states, “ ‘Hereinafter it shall be unlawful for the commissioners of any penitentiary, or other reformatory institution in the State of Illinois, to let by contract to any person, or persons, or corporations, the labor of any convict confined within said institution.’ ” K.&S. Mfg. Co. v. Illinois, 7 Ill. Ct. Cl. 107, 1932 WL 2943, at *1 (quoting III. Const, amend. 4). This amendment became effective in 1886 after organized labor staged a successful boycott of prison-made goods, thus echoing Washington’s own labor influence during the time *444of its constitutional convention. See McKelvey, supra, at 256 n.6.
When the fourth amendment to the Illinois Constitution was challenged, the state court of claims’ response was direct. It stated, “The language of this provision is plain, and its purpose can not be misunderstood. It was intended to prevent prison labor from entering into competition with free labor.” K.&S. Mfg., 1932 WL 2943, at *1. In K.&S., a manufacturing company sought damages from a contract with the department of public welfare for the manufacture of furniture at the Stateville prison. The court unequivocally recognized: “Any contract the effect of which is to let the labor of the prisoners is in violation of this clause of the Constitution and wholly void, and no cause of action can be based upon it.” Id.
In 1903, Illinois enacted legislation that reflected the language of its constitution, but permitted prisoners to work under certain conditions. See id. at *2. Section 5 of the Illinois law provided that the board of prison industries,
“shall not. . . make any contract by which the labor or time of any prisoner or convict in any penitentiary or reformatory of this State or the product or profit of his work shall be contracted, let, farmed out, given or sold to any person, firm, association or corporation; except that said prisoners or convicts in said penal or reformatory institutions may work for, and the products of their labor may be disposed of to the State, or for or to any public institution owned or managed and controlled by the State.”
Id. (quoting III. Const, amend. 4). This section resembles the “public benefit” clause of article II, section 29 of the Washington State Constitution and thus sheds additional light on the interpretation of our own provision.
Supplementing its interpretation of the fourth amendment, the Illinois court found the Illinois legislature’s actions consistent with the constitution’s goal of prohibiting prison labor from competing with the private market. The court said that the law “is in harmony with the letter and spirit of the fourth amendment to the Constitution.” Id. *445Thus, convict labor could permissibly be used for the benefit of the State, so long as prison labor did not compete with the private market. The court stated,
It is clear . . . that the intention of the legislature was to prevent the competition of prison labor with free labor; that it intended the prisoners should be employed in such work and in the manufacture of such articles as could be used by the State, the institutions of the State and the school and road districts of the State so that the products of their labor would not enter into [sic] goods sold on the open market to the general public.
Id. at *2. As with the Pitts case from California, the Illinois court’s reasoning is persuasive in concluding that the Department’s program, though legislatively authorized, violates the Washington State Constitution.
(3) Other States: The majority contends that Utah, New York, and Oklahoma courts have all rejected the proposition that their constitutional provisions preventing contracts for convict labor were intended to prevent competition with free labor. However, the cases cited by the majority all address programs or issues that are critically different from the case before us.
The majority first cites Utah Manufacturers’ Ass’n v. Mabey, 63 Utah 374, 226 P. 189 (1924), stating that “[t]he Utah Supreme Court clearly understood ‘contracting’ to mean the contract system of convict labor.” Majority at 419. In Utah Manufacturers’, the court concluded that the program at issue did not have “any of the elements of‘contracting convict labor,”’ and therefore did not violate Utah’s constitution. Utah Mfrs.’, 226 P. at 189. However, the program in Utah Manufacturers’ was critically different from the one in the case at bar, as it was a state-run program that was controlled and supervised by state officials. Id. The court distinguished a case that had been decided the year before involving a convict work program in which a private company provided the materials, machinery, and supervision while the prison provided the labor of the convicts, the manufacturing space, and the utilities. Id. at 189-90 (discussing Price v. Mabey, 62 Utah 196, 218 P. *446724 (1923)). The Price court invalidated the program, finding that it was “in its essence a contract for the hiring of prison labor.” Price, 218 P. at 727. The Utah Manufacturers’ court concluded that Price was not determinative in the case before it because the program in its case was state-run whereas the Price program “amounted to hiring convict labor to a corporation not under the control or management of the state or its officials.” Utah Mfrs.\ 226 P. at 190. The Utah court clearly drew a distinction between permissible state-run labor programs and impermissible programs in which the State contracted out the labor of its convicts to private enterprises. The holdings in Utah Manufacturers’ and Price thus do not conflict with what I believe should be our holding today.
The majority also cites Rice v. State, 108 Okla. 4, 232 P. 807 (1924), which involved a shirt factory that was installed in the penitentiary and operated by the State. The State agreed to sell the shirts made by the inmates to a private enterprise. The majority maintains that the court rejected the argument that its constitution was meant to prevent competition between free labor and prison labor. However, as in Utah Manufacturers’, this case concerned convict labor under the supervision and for the benefit of the State, not a private enterprise. In addition, the court was merely addressing whether convict-made goods could be sold on the open market even though they might compete indirectly with goods produced by free labor.25 The Rice court found that state-run programs that produce goods for sale on the open market are constitutional, stating: *447Id. at 810. The Rice court, however, did not find that all convict work programs, such as those in which convicts compete with free laborers for jobs, were permissible under its constitution.
*446[I]t is necessary that those confined be employed .... The fact that such employment may produce a commodity to be sold on the market in competition with goods produced by free labor does not render the purpose a private one.
The state is entitled to the labor and service of its convicts while confined in its prisons, and has the authority to produce by such labor things of commercial value.
*447Similarly, in People v. Hawkins, 157 N.Y. 1, 51 N.E. 257 (1898), the New York court of appeals held that its constitution was not designed to suppress competition by forbidding the sale of prison-made goods to the general public. The majority characterizes the Hawkins court as rejecting the argument that its constitution was designed to suppress competition between prison laborers and free laborers. The issue in Hawkins, however, was not whether prisoners could work in private industry in competition with free workers, but rather whether convict-made goods could be sold to the public without being labeled as such. Hawkins, 51 N.E. at 258. As in Rice, the Hawkins court found that the State could not prohibit the sale of prison-made goods even though it might compete with goods made by free labor.
The majority thus mischaracterizes the holdings of these three cases, asserting that the courts found that their constitutions were not meant to protect free labor from competition with convict labor. In contrast, what these cases all stand for is that as long as a prison work program benefits the State and is state run, the various State constitutional provisions do not prevent the sale of the resulting prison-made goods, even though these goods inevitably compete on some level with goods made by free labor. The problem with the Class I industries program is that inmates work for a private enterprise in competition with free laborers and for the benefit of that enterprise in accordance with an agreement between the State and the enterprise. This issue was not raised by Utah Manufacturers’, Hawkins, or Rice, and these cases are therefore of little value in answering the precise question before us.
*448III
CONCLUSION
The benefits of providing employment opportunities for convicts are not in dispute. Yet even if this court found Class I industries to be unconstitutional, there would remain four valid classes of inmate work programs under RCW 72.09.100(2)-(5),26 as well as work release programs as established in chapter 72.65 RCW. The Class I industries program at issue in this case is different from these permissible programs because there is a contract between the private enterprise and the State for the benefit of the private enterprise.
I would hold that the "private sector partnership” formed between MicroJet and the Department, as permitted by RCW 72.09.100(1), is in direct conflict with article II, section 29 of the Washington State Constitution. Although I recognize the laudable public policy goals behind the legislation and the Department’s actions in creating this program, I am compelled by the plain language of article II, section 29 and the historical context in which it was adopted to find it unconstitutional.
Alexander, C.J., Sanders, J., and Smith, J. Pro Tern., concur with Bridge, J.
Reconsideration granted July 22, 2003. Case to be set for rehearing.

 The “contract system of labor” refers to a nineteenth century system of convict labor under which there was a legal agreement between a private entity and prison officials for the labor of prison inmates for work performed within the prison. James J. Misrahi, Note, Factories with Fences: An Analysis of the Prison Industry Enhancement Certification Program in Historical Perspective, 33 Am. Crim. L. Rev. 411,415 (1996). In contrast to the lease system that existed primarily in the South, the State retained responsibility for feeding, clothing, housing, and guarding the convicts under the contract system. William J. Farrell, Prisons, Work and Punishment 28 (1994).


 “The secretary shall have the power and it shall be his duty to provide for the useful employment of prisoners in the adult correctional institutions: Provided, That no prisoners shall be employed in what is known as the contract system of labor.” RCW 72.64.010.


 Two years prior, Congress had amended the Ashurst-Sumners Act, 18 U.S.C. § 1761, to allow for the interstate transport of goods made by prisoners in state institutions, provided certain criteria were met.


CLASS I: FREE VENTURE INDUSTRIES. The industries in this class shall be operated and managed in total or in part by any profit or nonprofit organization pursuant to an agreement between the organization and the department. The organization shall produce goods or services for sale to both the public and private sector.
The department of corrections shall supply appropriate security and custody services without charge to the participating firms.
Inmates who work in free venture industries shall do so at their own choice. They shall be paid a wage not less than sixty percent of the approximate prevailing wage within the state for the occupation, as determined by the director of the institutional industries division. If the director finds that he cannot reasonably determine the wage, then the pay shall not be less than the federal minimum wage.
Former RCW 72.09.100(1) (1981).
The statute also established classes of inmate labor for “TAX REDUCTION INDUSTRIES,” “INSTITUTIONAL SUPPORT INDUSTRIES,” “COMMUNITY WORK INDUSTRIES,” and “COMMUNITY SERVICE PROGRAMS.” RCW 72.09.100(2), (3), (4), (5). These additional four classes are not before this court for consideration.


 Water jet cutting involves precision cutting of hard materials, such as steel and stone, by means of a jet of waterborne abrasive material.


 There is, however, no record of any discussion by the committee members about the cruel or involuntary nature of the contract system. See The Journal of the Washington State Constitutional Convention 1889, at 545 (Beverly Paulik Rosenow ed., 1999).


 A Washington attorney general did render an opinion in 1934, however. The attorney general was asked whether the State could agree to supply prison labor to a nursery, which would provide the State with plants and shrubs for an agreed upon value. Citing article II, section 29, the attorney general’s office replied, “[A]ny arrangement whatever by which prisoners ... would perform labor for private interests, the state to receive something in return therefor, would be a violation of the above mentioned constitutional and statutory provisions.” 1934 Op. Att’y Gen. 318.


 In addition to the parity in language, legal scholars have also recognized the influence California's constitution had in the formation of Washington’s constitution. See Dolliver, supra, at 170 (citing Arthur S. Beardsley, Sources of the Washington State Constitution, reprinted in 1987-88 Washington Legislative Manual 362 (1987)).


 See supra at 437.


 Indeed, the use of convict labor during labor shortages would arguably provide more of a state benefit than allowing a private industry to utilize a cheap prison workforce. Under the former program, the State would benefit because were it to forbid the farmers to utilize prison labor for harvesting, the crops might not be harvested and the income from selling the crops would not return to the State to enhance its economy. In contrast, the water jet industry is not short on labor. It would likely survive without prison labor as evidenced by the number of competitors in the field.


 See supra at 435.


 The four additional inmate work programs are Class II: Tax Reduction Industries, RCW 72.09.100(2); Class III: Institutional Support Industries, RCW 72.09.100(3); Class IV: Community Work Industries, RCW 72.09.100(4); Class V: Community Restitution Programs, RCW 72.09.100(5). All of these programs must be operated by or under the supervision of the Department and therefore do not run afoul of our constitution.